764 N.W.2d 239 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brian Alan HAGGARD, Defendant-Appellant.
Docket No. 137821. COA No. 287930.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the October 22, 2008 order of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Idziak (Docket No. 137301) is pending on appeal before this *240 Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.